Breese, J. In our judgment, the whole gist of this controversy depends upon this single question, did the plaintiff know, when he obtained the note from Greenbaum Brothers, at an usurious discount, that it was in fact for the benefit of the makers, the defendants here ? If he did know it, then the transaction is usurious, and the defendants can avail of it under the general issue. The jury have found this fact against the defendants on the evidence, and we think correctly. There is no evidence showing that the plaintiff, when he purchased this note of Greenbaum Brothers, who were the payees, were negotiating for the defendants. They were bill-brokers, it is true, and had sold notes before to this plaintiff at usurious rates, but it by no means follows from that circumstance, that this particular note was thus negotiated. The jury did not think that, a fact sufficiently convincing, nor do we. We do not say that actual notice should be positively proved, but circumstances sufficiently strong to satisfy the jury that the purchaser of the note must, from the transaction itself, and from the nature of things, have had such notice. The mere fact that the sellers were bill-brokers, and sold notes on their own account, sometimes at usurious discounts, was not such a circumstance as would have justified the jury in finding that this particular note was so sold. The sellers of this note were the payees of the note, and we know of no law forbidding the payee to sell a note at such discount as he chooses. Stevenson v. Unkefer, 14 Ill. R. 105. We have examined the instructions carefully, and think the action of the court in regard to all of them, was strictly in accordance with well-known and long-settled principles of law. The judgment is affirmed. Judgment affirmed.